*843Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andrea G. Briggs appeals the district court’s orders denying relief on her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Briggs v. Chasanow, No. 8:10-cv-0679-AW (D. Md. March 25, 2010; filed April 6, 2010, and entered April 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.